OFFICE OF THE A’TTORNEY GENERAL     OF TEXA8
                                     AUSTI lJ
a-    0. MANN
~nun#lsY
       arm-




           Eonorabla T. D. fanring
           county Attormy
           S~earaaa, Tons

           Dur   Slrr




                                                , 1940, you submlt to
                                                 only lmqsr rraain(l
                                                 eqmndeat SohOOl
                                                f Ilollnqurattaror ana



                                           ll5#or whather 'If'
                                                             p~u briaq
                                      904 to the eolqpenmtion,mqntionod
                            ortmd    aLvt1 Statutea, aad (E) rhothsr


                          PtlOle lB4Si ROVl8ti CiVll   ShtUtOO,   W*
Homrablr   T. D. Sanrlng, Rag8 2



     offiC8P.  The school board may, when the dalln-
     quant tax lists and r8oordr era properly prr-
     pared and ready for suit8 to be fllad, iwtruot
     the OOuuty attorney to file mid aulta.      II
     tha 8ahool board instruct8   the aounty attornay
     $0 file said suit8  and ha Sail8 or rafu8aa
     to do ao wIthIn elxty day8 tha eahool board
     m8y employ 8oma oth4,rattornay of tha aountr
     to iii. wt.     The County lttOP naory,   Other
     attorney  filing tax euits   for ladop8ndent
     4ohool di8trlot4, ehall be entitled to the
     sems fee8 as povided by law In suits    for
     State and oounty taxaa.    . . .a
                 It Is thur prorlded that if the oounty lttoraar
rlle8 ruch suit8         for an lndependont lhool dI@trIot hi8
oompanaatlon        will  be the 8ame a8 pro?lded  by hw in aulta
tar    Stat8     and county taxes, rhlah I8 #&OO for the flrrt
tract and $1.00 for woh addltlonal tmot, in no avant 8x-
OO.diIl&     $ti.oo  in  0114 0484. Art1014 78%.    v?e 844 no aroape
from the prOpO8itiOtlthat you would be 1iPrited to thoea fear
If ycu should undOPtak4 to reprerent          the .independ4ntrohool
dlstriot In the oolleatlon OS it4 delinqticC&taxaa. In
raot.,nag4 Blokman plainly 40 etato            in Ball v. Itans-
field Indep4ndant sahool District lZ9~,8.W. (Ed) I%%. Suoh
ir our amwer to your fIr8t quertlon.
          In %ha Ball v. Manrfiald 0.86 the Court expPe8aad
doubt that an indapendent roh001 dl4trlOt would be auth-
orized to employ an attorney not re8ldlng in the oounty In
view or the language or the rtitute.    H4wev4r,   the Court
expressly refrained from making an authoritative pronounoe-
ment with reierence  to that  quartion. our own opInlon I8
that the provision  nhloh would apparently PaqUiP tha em-
 loyment of an *attorney of th4 oamtyw    14 dim4tory, at
Peaat to the extent that ti ruoh a 0.88 48 this the aahool
dletrlot ppay oontraot dth some attorney not residing      In
the oounty. It Is not neors4aPy to hold euah laaguyle
mandatory to make the etatut. 8rf40tm.       On the other hand,
to hold It Ihndatory would be to render that     part of the
4tatute 4~eriq      rchool 618tPlOt8 to employ an attOPIl*Y
to oolleot It8 delinquant tare8 wholly Ineffaotual in
those oountier whore no lawyer is ra8ld4fit. Tbre are no
negative word8 in the statuta   dolying the right to Qon-
traot.nlth an attorney red&in6 out of the oounty.       While
nanscessarlly oontmlllng we think the prinolplea set
                                                                         1
             .




Honorable T. D. ~analng, Pago 3



out   In    City of Uvalde    v. Burney, 145 8. 1. 3ll.,are a?plioable
to    the   statute under    the partioular faotm 0s this oame.
          Our answer t0 your eeaond qU48tiOn i8 an affiPMtV4
one, the ainountor the psroentaga to be overned by Artlola
7338a, Vsrnon~a Civil Statutes, a4 ha14 !IIthe.Bell 1. Kmna-
field CUSO.


                                              fOUP8 VSZ'ytPUlp
                                          ATTORl9XYOEHXRAL OF ms



                                                     Olena 8. Mui*
                                                          AS.iSt.nt